The accused was found guilty of manufacturing intoxicating liquors for *Page 14 
beverage purposes, and was sentenced to pay a fine of $500 and to serve 60 days in jail, with an alternative sentence of one year in default of paying the fine and costs.
He has made no appearance in this court either by brief or oral argument, and we find nothing in the record to justify this appeal. There are no bills of exception, no motion to quash, no motion for a new trial, no motion in arrest of judgment, and no assignment of errors. The trial appears to have been regular and the conviction and sentence legal. We have no alternative but to affirm the judgment.
Judgment affirmed.
O'NIELL, C.J., is of the opinion that the sentence is excessive and to that extent illegal.